Citation Nr: 0833581	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-37 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for residuals of a left 
ankle fracture.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1972 to May 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied service connection for Hepatitis C, non 
union left ankle status post malleolus, chronic low back 
pain, degenerative changes of the left knee, and right knee 
strain.  

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he fractured his left ankle and 
injured his back during service.  The veteran also asserts 
that he has disabilities of both knees that are related to 
service, and contends that he contracted Hepatitis C as a 
result of a tattoo received during service.  

At his personal hearing before the undersigned in June 2008, 
the veteran testified that he had his right upper arm tattoo 
done in Europe on TDY during service.  The veteran did not 
know why it was not noted on his discharge examination, but 
testified that he was not given a complete examination at 
discharge.  

Given the veteran's assertions that he received a tattoo 
during service, a VA examination is necessary to determine 
whether it is at least as likely as not that his Hepatitis C 
was incurred as a result of the tattoo, or some other 
incident of service.

Regarding the knees, left ankle and low back, the record 
reflects that the veteran is in receipt of Social Security 
Administration (SSA) disability payments.  The veteran 
testified that he received payments based on the disabilities 
of his left ankle and back.  The claims file contains an SSA 
award letter, but it does not indicate on what medical 
conditions/disabilities his award was based, or upon what 
medical evidence the SSA relied in making its determination.  
It remains unknown as to whether the veteran's award of SSA 
disability compensation has any bearing on the current 
claims.  To avoid any possible prejudice to the veteran, the 
RO must attempt to obtain this evidence before a decision on 
the veteran's claims can be made.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1993).  Further, VA has the duty 
to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists.  Tetro v. Gober, 14 Vet. App. 110 (2000).

The veteran also testified that he was put on a profile 
during service as a result of the left ankle fracture; 
however, a review of the service medical records is negative 
for any complaints, findings, or diagnosis of a left ankle 
fracture.  Given the possibility that the veteran's service 
medical records may be incomplete, the RO should attempt to 
obtain additional service medical records in conjunction with 
the veteran's claim.  

The veteran was afforded a VA orthopedic examination in June 
2007.  The assessment was bilateral knee patellofemoral 
syndrome, left ankle sprain/strain, lumbar sprain/strain, 
left knee degenerative joint disease, and lumbar degenerative 
disc disease.  The examiner did not, however, provide an 
opinion as to the likely etiology of the orthopedic 
disabilities.  Given the veteran's assertions regarding an 
in-service left ankle fracture, as well as the service 
medical records showing treatment for low back pain in 
December 1972, the veteran's ankle, back, and knees should be 
reexamined, and the examiner should opine as to whether any 
of the veteran's orthopedic disabilities, as likely as not, 
had their onset during service or resulted from an in-service 
injury or other in-service incident.  

Finally, the veteran testified that he received post-service 
treatment at the VA Medical Center (VAMC) in Manhattan at 
Twenty-Third and First Avenue, from approximately 1980 to 
1982.  All VA records are constructively of record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, RO should 
attempt to obtain these, and any other VA records identified 
by the veteran, in support of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  
Obtain from the service department any 
additional service medical records not 
already in the claim file.  If any records 
are unavailable, a note to that effect 
should be placed in the claims file, and 
the veteran and his representative so 
advised in writing.  

2.  Obtain and associate with the claims 
file all VA records pertinent to the 
veteran's claims, including, but not 
limited to, treatment records from 
approximately 1980-1982 from the VAMC in 
Manhattan at Twenty-Third and First 
Avenue.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
likely etiology of any current back, knee 
and ankle pain.  All indicated x-rays and 
laboratory tests should be completed, 
including an MRI if necessary.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  If a back, knee and/or 
hip disability is diagnosed, the examiner 
should opine whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current bilateral 
knee, left ankle or low back disability 
had its onset during, or is otherwise 
related to, service and explain why.  A 
complete rationale must accompany all 
opinions expressed.  

4.  Schedule the veteran for a VA 
examination by an appropriate medical 
specialist to determine the current 
nature, and likely etiology of the 
Hepatitis C.  All indicated x-rays and 
laboratory tests should be completed.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Hepatitis C began 
during service or is otherwise linked to 
any incident of service, including as a 
result of a tattoo received during 
service.  A complete rationale must 
accompany all opinions expressed.  

5.  Thereafter, readjudicate the issues on 
appeal.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, and given a 
reasonable opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




